Order filed March 10, 2014




                                   In The

                              Court of Appeals
                                  For The

                         First District of Texas
                                ___________

                             NO. 01-12-01046-CR
                                ____________

                MARK ANTHONY CASTILLO, Appellant

                                     V.

                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 208th District Court
                         Harris County, Texas
                     Trial Court Cause No. 1328987

                                  ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit Number
7.

      The clerk of the 208th District Court is directed to deliver to the Clerk of this
court the original of State’s Exhibit Number 7, on or before March 20, 2014. The
Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State’s Exhibit Number 7, to the
clerk of the 208th District Court.



                                              PER CURIAM